Citation Nr: 1106427	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for joint stiffness and pain, 
to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which continued a 20 percent evaluation for a left shoulder 
dislocation and a 20 percent evaluation for a right shoulder 
dislocation; granted service connection for headaches, allergic 
rhinitis, tendinitis of the right elbow, a 5th metacarpal 
fracture of the right hand, degenerative disc disease of L4-5, 
gastric hyperacidity and a small hiatal hernia, and residuals of 
a craniectomy and laminectomy of the cervical spine; and denied 
service connection for joint stiffness and pain, lightheadedness 
and dizziness, cervical cord concussion, sleeplessness, and 
impaired balance.  In March 2003, the Veteran submitted a notice 
of disagreement and subsequently perfected his appeal for the 
issues of service connection for joint stiffness and pain and 
cervical cord concussion in January 2005.  His case is currently 
under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In July 2007, the Veteran presented sworn testimony during a 
Central Office hearing in Washington, DC, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In November 2007, the Board denied the Veteran's claim of 
entitlement to service connection for residuals of a cervical 
cord concussion and remanded his claim of entitlement to service 
connection for joint stiffness and pain to the Appeals Management 
Center (AMC) for further evidentiary development, including 
obtaining a VA examination and opinion that distinguished the 
Veteran's service-connected joint disabilities from any joint 
stiffness and pain due to undiagnosed illness.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board finds that the AMC has not complied fully with the 
November 2007 remand directives, as discussed more fully below.  
As such, this claim must be remanded yet again.  See Stegall, 
supra.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2003, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding his case again unless 
it was essential for a full and fair adjudication of his claim.

In the November 2007 Board remand, the AMC was ordered to provide 
the Veteran with a VA examination for his joint stiffness and 
pain claim.  The remand directives specified that the examiner 
should address whether the Veteran's complaints of joint 
stiffness and pain were separate and distinct from his various 
service-connected joint disabilities.  Additionally, the examiner 
was asked to address whether the Veteran had any unexplained 
complaints that were at least as likely a manifestation of an 
undiagnosed illness or an unexplained chronic multi-symptom 
illness.  See Board remand directive 3, November 2007.  A review 
of the record reflects that the AMC provided the Veteran with a 
VA orthopedic examination in January 2009.  The examiner 
diagnosed several orthopedic disabilities and discussed whether 
each was related to an injury or disease in service.  However, he 
did not discuss whether the Veteran's complaints of joint 
stiffness and pain were separate and distinct from his service-
connected orthopedic disabilities.  He also failed to address 
whether any of the Veteran's complaints could be attributed to an 
undiagnosed illness or unexplained chronic multi-symptom illness.  
Further, the claims file includes an August 2007 diagnosis of 
fibromyalgia.  The examiner did not discuss this diagnosis.  In 
light of these deficiencies, the January 2009 VA examiner's 
opinion is not adequate to render a decision on entitlement to 
service connection for joint stiffness and pain, to include as 
due to an undiagnosed illness, and does not comply with the 
November 2007 Board remand directives.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim); see also 
Stegall, supra.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for joint stiffness 
and pain must be remanded for a new VA opinion.

For the foregoing reasons, the Board finds that the AMC did not 
fully comply with the June 2009 remand directives.  As such, this 
claim must be remanded in order to comply with the Board remand.  
See Stegall, supra.

Additionally, as the case is being remanded, the Board will take 
this opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
identify any relevant outstanding treatment 
records and provide a release of information 
for any such records.  If the Veteran returns 
a completed and signed release of 
information, the RO/AMC should attempt to 
obtain these records and associate them with 
the claims file.

2.  Following completion of the above, the 
Veteran's claims file should be returned to 
the original January 2009 examiner, if 
possible, for an addendum opinion.  The 
Veteran may be recalled for examination, if 
deemed necessary.

If the January 2009 examiner is unavailable, 
the Veteran should be afforded a new 
examination with an appropriate examiner.  All 
indicated studies should be performed.  The 
claims folder should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination, 
and the examination report should reflect that 
such a review was conducted.

Current VA Gulf War Examination Guidelines 
must be followed.  The examiner must state 
whether the Veteran's complaints of joint 
stiffness and pain are separate and distinct 
from his currently service-connected 
orthopedic disabilities (bilateral knees, 
bilateral shoulders, right elbow, bilateral 
wrists, lumbar spine, cervical spine, and 
right hand).  If so, the examiner must state 
whether these symptoms can be attributed to 
any known clinical diagnosis or whether they 
are a manifestation of an undiagnosed illness 
or unexplained chronic multi-symptom illness, 
including fibromyalgia.  The examiner should 
specifically address the August 2007 
treatment record reflecting a diagnosis of 
fibromyalgia.

If the examiner attributes the Veteran's 
symptoms to a known clinical diagnosis other 
than his currently service-connected 
disabilities, s/he must state whether it is 
at least as likely as not that such a 
disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service.

If the examiner does not attribute the 
Veteran's symptoms to a known clinical 
diagnosis, s/he must state whether these 
symptoms are the result of any identifiable 
etiology.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to service connection 
for joint stiffness and pain, to include as 
due to an undiagnosed illness, should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

